Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendment filed 8/12/22 (hereinafter Response) has been entered. Examiner notes that claims 1, 11, and 18 have been amended. Claims 1-20 remain pending in the application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged and accepted based on the ADS filed 8/12/22.

Double Patenting
The provisional double patenting rejection raised in the office action mailed 5/12/22 (hereinafter Office Action) is withdrawn based on the amendments included in the Response.

Specification
The objection to the Specification raised in the Office Action is withdrawn based on the amended Specification included in the Response.
Claim Objections
The objection to claim 18 raised in the Office Action is withdrawn based on the amendments included in the Response.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 11, as presently amended recite (1) “computing a first set of Proximity Scores from the first set of concentration values and a second set of Proximity Scores from the second set of concentration values by calculating one or more Proximity Score curves into four graphical zones and applying one or more compression or renormalization equations that are each unique to the four graphical zones” and (2)“treating a disease based on the disease diagnosis, wherein the treatment comprises promoting or suppressing the concentration values of the first biomarker as correlated to the disease diagnosis.” Applicant’s originally filed Specification does not describe in sufficient detail to reasonably convey to one of ordinary skill in the art that Applicant had possession of these claimed features at the time of filing and thus are considered to be new matter.
Regarding limitation (1) the most relevant disclosure is interpreted as being Applicant’s Published Specification (hereinafter Specification) [0145]-[0146] as pointed out by Applicant in the Remarks p. 7. These paragraphs state:
At step 2204, COMPUIE THE PROXIMITY SCORE FOR EACH BIOMARKER, the software computes the Proximity Score curves for each biomarker and sets the zones for each, as shown in FIG. 25. 
At step 2206, SCORE SAMPLES AS CANCER OR NOT-CANCER, the software runs the model program to score the samples using the Spatial Proximity Correlation Method. The model uses compression or renormalization equations unique to each of the 4 zones (see Equation 1 below).
Based on this limited disclosure, it is unclear what the difference is between a proximity score and a proximity score curve, how a proximity score is calculated by “proximity score curves into four graphical zones,” how graphical zones are determined, what the unique equations are for each of the four graphical zones/how they are determined. While the Specification states that the process of computing the proximity scores includes computing proximity score curves and setting zones for each, there is no disclosure for “by calculating one or more Proximity Score curves into four graphical zones.” Furthermore, while [0146] points to equation 1 for four unique equations, which on its own is grounds for the written description/new matter rejection, it is unclear how the compression/renormalization equation is different from the proximity score equation as equation 1 is labeled “Proximity Score.” See Specification [0163].
Regarding limitation (2) the most relevant disclosure is interpreted as being Specification [0078]-[0079], & [0085] as pointed out by Applicant in the Remarks p. 7. These paragraphs state in part: 
In the particular case of cancer, a high degree of recent therapeutic research interest has focused on the so-called “tumor microenvironment” (TME) for development of treatment modalities. Suppression or enhancement of the regulation of proteins active in the tumor interstitial fluid (TIF) found within the TME is thought to be a fruitful development path for these treatments… 
…For example, treatment modalities that promote or suppress the protein activity can be monitored in the TIF to determine efficacy. While appropriate for therapeutic applications, where the cancer is known to exist, sampling the TIF for diagnostic purposes has not been pursued…
…Much of the literature is confined to VEGF's use as a prognosticator for treatment for men already diagnosed with PCa.
While these paragraphs all use the word treatment none of these paragraphs make any mention of an actual treatment for a disease based on the disease diagnosis where the treatment promotes/suppresses the concentration values of a biomarkers correlated to the diagnosis. For at least these reasons the limitations fails the written description requirement because it is considered to be new matter.
Any claim not specifically addressed under 112(a) is rejected as being dependent on a claim rejected under 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the phrase “computing a first set of Proximity Scores from the first set of concentration values and a second set of Proximity Scores from the second set of concentration values by calculating one or more Proximity Score curves into four graphical zones and applying one or more compression or renormalization equations that are each unique to the four graphical zones” renders the claims indefinite because the scope of the claim cannot be determined because it is unclear what is meant by calculating one or more Proximity Score curves into four graphical zones. Looking to the Specification for clarification the more relevant paragraphs are [0078]-[0079], however as discussed above in relation to the new matter rejection under 112(a) these paragraphs do not provide any support, or in this clarity for the limitation. Further, as discussed above, it is unclear what the difference is between the equation used to calculate a Proximity Score and the equation that is performed to compress/renormalize the proximity scores as the Specification appears to indicate they are one in the same
Any claim not specifically addressed under 112(b) is rejected as being dependent on a claim rejected under 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 10 are drawn to a method for computing a correlation for the first biomarker to a disease diagnosis, which is within the four statutory categories (i.e., a process). Claims 11 - 20 are drawn to a non-transitory computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method for computing a correlation for the first biomarker to a disease diagnosis, which is within the four statutory categories (i.e., a manufacture). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 11 includes limitations that recite at least one abstract idea.  Specifically, independent claim 11 recites: 
11. A non-transitory computer-readable medium that stores a program thereon that causes a computer to execute a process comprising: 
(a) receiving a first set of one or more concentration values of a first biomarker from a first patient sample, wherein the first patient sample is comprised of not-disease diagnoses; 
(b) receiving a second set of one or more concentration values of the first biomarker from a second patient sample, wherein the second patient sample is comprised of disease diagnoses; 
(c) computing a first set of Proximity Scores from the first set of concentration values and a second set of Proximity Score from the second set of concentration values by calculating one or more Proximity Score curves into four graphical zones and applying one or more compression or renormalization equations that are each unique to the four graphical zones; and 
(d) computing a correlation for the first biomarker to a disease diagnosis from the first and second set of concentration values and the first and second set of Proximity Score values, wherein the correlation is one of a simple regression, an ROC curve area maximization, a topology stabilization, or a Spatial Proximity analysis; and 
(e) treating a disease based on the disease diagnosis, wherein the treatment comprises promoting or suppressing the concentration values of the first biomarker as correlated to the disease diagnosis.

The Examiner submits that the foregoing underlined limitations constitute: “a mental process” and/or “mathematical concepts” because computing a first and second set of proximity scores by calculating score curves into four graphical zones and applying compression/normalization equations unique to the zones from received first and second concentration values of biomarkers and computing a correlation, e.g., a simple regression, between the first biomarkers to a disease diagnosis from the concentration values and proximity scores is an observation/evaluation/ judgment/analysis that can be performed in the human mind and/or  represents mathematical relationships, mathematical formulas/equations, and/or mathematical calculations, but for the recitation of generic computer components (i.e. a computer).  Any limitations not identified above as part of the mental process/mathematical concept are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 11 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 11, because the only difference between Claims 11 and 1 is that Claim 1 recites a method, whereas Claim 1 recites a computer program product executed by a computer, which as discussed below are deemed to merely be “additional elements”. 
Dependent claims 2-10 and 12-20 include other limitations for example claims 2 and 12 further recites repeating steps for up to 5 biomarkers, claims 3 and 13 further recite that the correlation is a combination of multiple mathematical models, claims 4, 7, 8, 14, 17, and 18 further recite details as to the received samples, claims 5, 6, 15, and 16 further recite details as to the disease diagnosed, claims 9, 10, 19, and 20 recite further details as to the biomarkers; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1 and 11.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 - 20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
11. A non-transitory computer-readable medium that stores a program thereon that causes a computer to execute a process (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (generally linking use to field of use - see MPEP 2106.05(h)) comprising: 
(a) receiving a first set of one or more concentration values of a first biomarker from a first patient sample, wherein the first patient sample is comprised of not-disease diagnoses; 
(b) receiving a second set of one or more concentration values of the first biomarker from a second patient sample, wherein the second patient sample is comprised of disease diagnoses; 
(c) computing a first set of Proximity Scores from the first set of concentration values and a second set of Proximity Score from the second set of concentration values by calculating one or more Proximity Score curves into four graphical zones and applying one or more compression or renormalization equations that are each unique to the four graphical zones; and 
(d) computing a correlation for the first biomarker to a disease diagnosis from the first and second set of concentration values and the first and second set of Proximity Score values, wherein the correlation is one of a simple regression, an ROC curve area maximization, a topology stabilization, or a Spatial Proximity analysis; and 
(e) treating a disease based on the disease diagnosis, wherein the treatment comprises promoting or suppressing the concentration values of the first biomarker as correlated to the disease diagnosis (insignificant extra-solution activity - see MPEP 2106.05(g) – MPEP 2106.05(g)(3) & In re Brown, 645 Fed. App'x 1014).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of computing a first and second set of proximity scores by calculating score curves into four graphical zones and applying compression/normalization equations unique to the zones from received first and second concentration values of biomarkers and computing a correlation, e.g., a simple regression, between the first biomarkers to a disease diagnosis from the concentration values and proximity scores by utilizing a general purpose computer;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0181]-[0182] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed computer) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as insignificant application by applying a non-particular treatment based on the determined diagnosis and the intended result of the treatment, e.g., promoting/suppressing concentration values of a biomarker - see In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential) (the claims at issue in In re Brown recited the mental process of determining a hairstyle and then cutting hair based on the determination which the Fed. Cir. determined to be insignificant application) and MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “[a] non-transitory computer-readable medium that stores a program thereon that causes a computer to execute a process comprising”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
Accordingly, representative claim 11 and analogous independent claim 1 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2-10 and 12-20 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above: 
Claim 2 and 12 further recites repeating steps for up to 5 biomarkers (merely further limiting the abstract idea). 
Claim 3 and 13 further recite that the correlation is a combination of multiple mathematical models biomarkers (merely further limiting the abstract idea).
Claim 4, 7, 8, 14, 17, and 18 further recite details as to the received samples (merely further limiting the abstract idea).
Claim 5, 6, 15, and 16 further recite details as to the disease diagnosed (merely further limiting the abstract idea).
Claim 9, 10, 19, and 20 recite further details as to the biomarkers (merely further limiting the abstract idea).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0181]-[0182] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0182] discloses that “[e]xamples of computers that may be used are: commercially available personal computers, open source computing devices (e.g. Raspberry Pi), commercially available servers, and commercially available portable device (e.g. smartphones, smartwatches, tablets)" which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of computing a first and second set of proximity scores by calculating score curves into four graphical zones and applying compression/normalization equations unique to the zones from received first and second concentration values of biomarkers and computing a correlation, e.g., a simple regression, between the first biomarkers to a disease diagnosis from the concentration values and proximity scores by utilizing a general purpose computer;
Adding insignificant extra-solution activity to the judicial exception such as insignificant application by applying a non-particular treatment based on the determined diagnosis and the intended result of the treatment, e.g., promoting/suppressing concentration values of a biomarker - see In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential) (the claims at issue in In re Brown recited the mental process of determining a hairstyle and then cutting hair based on the determination which the Fed. Cir. determined to be insignificant application) and MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “[a] non-transitory computer-readable medium that stores a program thereon that causes a computer to execute a process comprising”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a computer. 
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0034651 to Krasik et al (hereinafter Krasik) in view of Toss, Angela et al. “Molecular Biomarkers for Prediction of Targeted Therapy Response in Metastatic Breast Cancer: Trick or Treat?.” International journal of molecular sciences vol. 18,1 85. 4 Jan. 2017, doi:10.3390/ijms18010085 (hereinafter Toss).
Regarding claim 1, Krasik discloses a computer-implemented method for diagnosing a disease ([0157] discloses using a computer to perform the steps of the invention) comprising the steps of: 
(a) receiving a first set of one or more concentration values of a first biomarker from a first patient sample, wherein the first patient sample is comprised of not-disease diagnoses ([0096] discloses plotting non-disease grid points, interpreted as non-disease diagnoses, from the training set samples that include five biomarker concentrations; [0067] &[0084] disclose that the training set is 200 or more patients with known biomarker concentrations and known diagnosis, interpreted as including a 50/50 spread of disease diagnosis and not-disease diagnosis; three to six or more biomarker concentrations are determined from patient samples as discussed in [0013] & [0056]); 
(b) receiving a second set of one or more concentration values of the first biomarker from a second patient sample, wherein the second patient sample is comprised of disease diagnoses ([0096] discloses plotting non-disease grid points, interpreted as disease diagnoses, from the training set samples that include five biomarker concentrations; [0067] &[0084] disclose that the training set is 200 or more patients with known biomarker concentrations and known diagnosis, interpreted as including a 50/50 spread of disease diagnosis and not-disease diagnosis; these biomarker concentrations are determined from patient samples as discussed in [0056]);
(c) computing a first set of Proximity Scores from the first set of concentration values and a second set of Proximity Score from the second set of concentration values by calculating one or more Proximity Score curves into four graphical zones and applying one or more compression or renormalization equations that are each unique to the four graphical zones ([0087] & [0096] discloses using the first and second set of concentration values to determine pseudo-concentrations for disease and non-disease diagnosis biomarker concentrations where the calculation includes compression; [0088]-[0093] disclose the pseudo-concentration equation and variable definitions. Examiner notes that Applicant’s Specification filed 8/7/20 [0060] states “Proximity Score" and "pseudo-concentration" have the same definition and may be used interchangeably” and thus the above described pseudo-concentration is interpreted as being a proximity score; Figs. 2 & [0075], [0079]-[0080], and [0085] disclose determining four different groups shown in four different graphical zones); and
(d) computing a correlation for the first biomarker to a disease diagnosis from the first and second set of concentration values and the first and second set of Proximity Score values ([0065] discloses that a diagnostic correlation analysis is performed on the pseudo-concentrations, which as noted above are derived from the concentration values, determined for a biomarker to determine a disease state, interpreted as disease diagnosis or non-disease diagnosis. See also [0079]), 
wherein the correlation is one of a simple regression, an ROC curve area maximization, a topology stabilization, or a Spatial Proximity analysis ([0129] discloses a variety of correlation methods may be utilized, e.g., logistic regression, interpreted as simple regression, standard neighborhood cluster analysis, interpreted as spatial proximity analysis in light of [0004] of Applicant’s Specification; [0118] discloses that topology stability, interpreted as topology stabilization may be performed).
 
Krasik does not disclose treating a disease based on the disease diagnosis, wherein the treatment comprises promoting or suppressing the concentration values of the first biomarker as correlated to the disease diagnosis.

Toss teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for treating a disease based on the disease diagnosis, wherein the treatment comprises promoting or suppressing the concentration values of the first biomarker as correlated to the disease diagnosis (Toss p. 7 discloses that the treatment is Fulvestrant, the disease diagnosis is breast cancer, and the treatment suppresses estrogen receptor activity). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of diagnosing a disease disclosed by Krasik to incorporate treating a disease based on the disease diagnosis, wherein the treatment comprises promoting or suppressing the concentration values of the first biomarker as correlated to the disease diagnosis as taught by Toss in order to treat breast cancer, e.g., see Toss p. 7, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Regarding claim 2, depending on claim 1, Krasik further discloses wherein steps (a) - (d) are repeated for up to five biomarkers ([0096]-[0097] disclose performing the steps for five biomarkers).

Regarding claim 3, depending on claim 1, Krasik further discloses wherein the correlation combines two or more of the simple regression, the ROC curve area maximization, the topology stabilization, and the Spatial Proximity analysis ([0121] discloses using neighborhood clustering for performing correlation and [0123] discloses additionally performing a stability test and [0118] discloses combining correlation and topology stability for improved predictive powers).

Regarding claim 4, depending on claim 1, Krasik further discloses wherein the first and second patient samples include at least one of blood samples, urine samples, or tissue samples ([0056] discloses samples may be tissue or bodily fluid, e.g., blood).

Regarding claim 5, depending on claim 1, Krasik further discloses wherein the disease diagnosed is one of prostate cancer, breast cancer, lung cancer, or ovarian cancer ([0016] & [0137] discloses diagnosing prostate, breast, lung, and ovarian cancer).

Regarding claim 9, depending on claim 1, Krasik further discloses wherein the biomarkers are selected from a functional group of cytokines, and wherein the functions of the cytokines are at least three of: pro-inflammatory, anti-inflammatory, anti-tumor genesis, cell apoptosis, and vascularization ([0119] discloses 5 biomarkers used are cytokines IL-6, IL-8, VEGF, TNFα and PSA; [0136] discloses these 5 biomarkers include the functional groups vascularization, anti-tumor genesis, and inflammatory response; [0025] further discloses the biomarker function may include apoptosis).

Regarding claim 10, depending on claim 1, Krasik further discloses wherein the first biomarker is VEGF ([0097] discloses the biomarker may be VEGF).

Claim 11 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for substantially the same reasons as given above. the only difference between claims 1 and 11 is that claim 1 recites a computer implemented method whereas claim 11 recites a non-transitory computer-readable medium that stores a program thereon that causes a computer to execute a process which is further disclosed by Krasik [0157].

Claim 12 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for substantially the same reasons as given above.

Claim 13 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for substantially the same reasons as given above.

Claim 14 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for substantially the same reasons as given above.

Claim 15 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for substantially the same reasons as given above.

Claim 19 recites substantially similar limitations as those already addressed in claim 9, and, as such, is rejected for substantially the same reasons as given above.

Claim 20 recites substantially similar limitations as those already addressed in claim 10, and, as such, is rejected for substantially the same reasons as given above.

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krasik in view Toss and further in view of US 2016/0253466 to Agaian et al (hereinafter Agaian).
Regarding claim 6, depending on claim 5, while Krasik discloses that the population data may include cancer diagnosis stage data for a particular type of cancer, e.g., see [0062] and that prostate, breast, lung, and ovarian cancer may be the disease diagnosed, e.g., see [0016] & [0137]; Krasik does not specifically disclose wherein the disease diagnosed is the stage of the prostate cancer, breast cancer, lung cancer, or ovarian cancer based on Gleason Score.
Agaian teaches that it was old and well known in the art of cancer diagnosis systems, before the effective filing date of the claimed invention, for the disease diagnosed is the stage of the prostate cancer, breast cancer, lung cancer, or ovarian cancer based on Gleason Score ([0029] teaches that the differential diagnosis system outputs a prostate cancer diagnosis including Gleason grade/score).
Therefore, it would have been obvious to one of ordinary skill in the art of cancer diagnosis systems before the effective filing date of the claimed invention to modify the method of diagnosing a patient with cancer disclosed by Krasik to incorporate for the disease diagnosed is the stage of the prostate cancer, breast cancer, lung cancer, or ovarian cancer based on Gleason Score as taught by Agaian in order to include a disease severity with the diagnosis, e.g., see Agaian [0029], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 7, depending on claim 6, Krasik further discloses wherein the first and second patient samples comprise cancer stage data ([0062] discloses that the population data may include cancer diagnosis stage data for a particular type of cancer), and wherein the cancer stage data is categorized into a plurality of binary groups ([0103] discloses that the bi-marker plane, made up of the population data including cancer stage data includes binary groups of disease and non-disease).

Regarding claim 8, depending on claim 7, Krasik further discloses wherein each of the binary groups is scored ([0103] discloses scoring the binary groups of disease and non-disease with, e.g., +1 and -1).

Claim 16 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for substantially the same reasons as given above.

Claim 17 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for substantially the same reasons as given above.

Claim 18 recites substantially similar limitations as those already addressed in claim 8, and, as such, is rejected for substantially the same reasons as given above. Examiner notes that claim 18 has been interpreted as depending from claim 17 instead of claim 7 because it is believed that claim 7 is a typographical error and instead should be claim 17 as discussed above in the claim objection section.

Response to Arguments
Applicant's arguments filed in the Response directed toward the 101 rejection of the claims have been fully considered but they are not persuasive. See Response pp. 8-12.
Applicant on pp. 9-10 takes the position that the amended claim limitation reciting “treating a disease based on the disease diagnosis, wherein the treatment comprises promoting or suppressing the concentration values of the first biomarker as correlated to the disease diagnosis” should be interpreted as an additional element of the recited abstract idea that is indicative of incorporation of the abstract idea into a practical application because it effects a particular treatment or prophylaxis for a disease or medical condition under step 2A prong two and Step 2B of the eligibility analysis. MPEP 2106.04(d)(2) and Example 43 claim 2 of the October 2019 Guidance. Examiner disagrees with this analysis. 
While the limitation is considered to be an additional element to the recited mental process/mathematical concepts abstract idea, the additional element is not interpreted as being indicative of incorporation of the abstract idea into a practical application because the additional element instead merely adds insignificant extra-solution activity to the judicial exception by reciting an insignificant application of the abstract idea. See MPEP 2106.05(g) and In re Brown. Instead of being analogous to claim 2 of Example 43 where a particular treatment is claimed for a disease or medical condition, i.e., “wherein the treatment is a non-steroidal agent capable of treating NAS-3,” the claim merely recites a non-particular treatment for any diagnosed disease, i.e., “treating a disease based on the disease diagnosis” and the intended functional result of the treatment without any specifics as to what the treatment might actually be.
Applicant’s position that the claims reflect an improvement in the functioning of a computer or improvement to another technology or technical field is also not persuasive because the argued limitation is not interpreted as being an additional element, and instead is part of the abstract idea itself. See Response pp. 9-10. An improvement to the abstract idea is not a technical solution to a technical problem. In contrast, the 2019 PEG cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to improving diagnostic accuracy) rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG.
Applicant takes the position that the claims recite “significant extra-solution activity” and thus the recited additional elements and/or combination of recited additional elements amount to significantly more under step 2B of the eligibility analysis. See Response pp. 10-11. Examiner disagrees. As discussed above in the remarks and in the updated rejection of the claims under 101, claims 1 and 11 are interpreted as only reciting one additional element which similar to step 2A is not indicative of reciting significantly more than the abstract idea because the additional element of treating a disease based on the disease diagnosis is mere extra-solution activity, specifically insignificant application analogous to In re Brown. 
Applicant takes the position that the dependent claims have not been properly analyzed under the eligibility analysis, specifically stating that the additional elements of the claims have not been considered under steps 2A prong two/2B. Examiner disagrees, as reiterated above the dependent claims are interpreted as only further limiting the abstract idea, meaning that no additional elements are recited in the dependent claims. 
For at least these reasons Applicant’s arguments directed toward the 101 rejection of the claims is not persuasive and the rejection is maintained. 

Applicant’s arguments directed toward the 102 rejection of claim 1 in the Response, see p. 12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krasik in view of Toss. As discussed above Toss teaches that it was old and well known in the art of healthcare before the effective filing date of the claimed invention to promote/suppress biomarkers in response to the determination of its correlation to a disease.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                             
/JOHN P GO/Primary Examiner, Art Unit 3686